Citation Nr: 1456823	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  13-02 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center
in St. Paul, Minnesota

THE ISSUE

Whether the Veteran's net worth constituted a bar to receipt of nonservice-connected pension benefits with a special allowance for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to February 1946.  He died in May 2011.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  The RO determined that the Veteran was not eligible for nonservice-connected pension benefits with a special allowance for aid and attendance because his net worth was sufficient to meet his expenses.

The Board notes that, in addition to the paper claims file, there are also electronic (Virtual VA and Veterans Benefits Management System (VBMS)) paperless claims files associated with the appellant's claim.  The electronic files contain a good deal of additional evidence, including a November 2014 brief from the appellant's representative, which the Board has reviewed.

In December 2014, the Board granted a motion, filed by the Veteran's representative, to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The record on appeal does not contain a copy of the appellant's notice of disagreement (NOD) with respect to the AOJ's October 2012 decision.  Because her NOD could contain information or allegations that are relevant to the outcome of her appeal, a copy should be associated with the claims file.

Thus far, the AOJ has processed the appellant's claim as a claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 2014).  However, effective October 10, 2008, the law permits a living person who would be eligible to receive accrued benefits to be substituted as the deceased claimant for purposes of processing a claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).

Pursuant to implementing regulations, a claim for accrued benefits by a surviving spouse filed within one year of a claimant's death is deemed to include a request to substitute if a claim for periodic monetary benefits (other than insurance and servicemembers' indemnity) under laws administered by VA was pending before the AOJ when the claimant died.  See Substitution in Case of Death of
Claimant, 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. §§ 3.1010).  The AOJ is charged with deciding in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board.  Id.

Unlike an individual seeking benefits on an accrued basis-who is not permitted to submit additional evidence in support of the underlying claim-a substitute has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the claimant had the claimant not died.  Id.  As such, it is generally more advantageous to pursue a claim for benefits as a substitute, rather than on an accrued basis.

In the present case, it appears that the appellant filed a claim for accrued benefits within one year of the Veteran's death.  However, no formal determination has been made as to whether she qualifies as a substitute under the provisions of 38 U.S.C.A. § 5121A.  This needs to be accomplished.

If, on remand, the AOJ determines that the appellant qualifies as a substitute, and the appellant wishes to proceed on that basis, she should be asked to submit a detailed summary of her and the Veteran's expenses (including medical expenses) for the period January 1, 2010, to March 9, 2011, in order to ensure that her claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  She should also be asked to provide verification from any home healthcare providers as to the nature of any care and services provided during that period, as well as during earlier periods in 2008 and 2009.

For the reasons stated, this case is REMANDED for the following actions:

 (Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.) 

1.  Make efforts to locate the appellant's NOD with respect to the AOJ's October 2012 decision.  If it is located, a copy should be associated with the claims file.  If it cannot be found, that fact should be noted in the record, and the appellant and her representative should be notified.

2.  Make a formal determination with respect to whether the appellant qualifies as a substitute, under the provisions of 38 U.S.C.A. § 5121A, as to the Veteran's claim for nonservice-connected pension benefits with a special allowance for aid and attendance.  Notify the appellant and her representative of the outcome, and of her right to appeal (if applicable).

3.  If it is determined that the appellant qualifies as a substitute, and she wishes to proceed on that basis, ask her to submit additional evidence as to her and the Veteran's expenses (including medical expenses) for the period January 1, 2010, to March 9, 2011.  Also ask her to provide verification from any home healthcare providers as to the nature of any care and services provided during that period, as well as during earlier periods in 2008 and 2009.  The response(s) received should be associated with the claims file.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, prepare a Corpus of Estate determination with respect to the period January 1, 2010, to March 9, 2011, if feasible.  Thereafter, the appellant's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the appellant and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the appellant and her representative have been given an opportunity to respond to the SSOC, the record on appeal should be returned to this Board for further appellate review.  No action is required by the appellant until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

